FRANK, Judge.
Sandra Campbell has appealed from her sentence imposed following a plea of guilty to possession of heroin with intent to sell or deliver; battery on a law enforcement officer; two counts of possession of heroin; and two counts of delivery of heroin. All *178of these crimes occurred on September 3 and 4, 1987. She was sentenced to thirty months in prison on the charge of possession of heroin with intent to sell, followed by placement on community control for two years on the charge of battery on a law enforcement officer and a concurrent two-year term of community control for possession and delivery of heroin. The score-sheet called for community control or twelve to thirty months in prison.
Our supreme court, in Van Kooten v. State, 522 So.2d 830, 830-831 (Fla.1988), held that “when the presumptive guideline sentence directs community control or incarceration, the imposition of both represents a departure from the sentencing guidelines requiring proper written reasons for departure.” On remand, the court may depart if it states valid, written reasons. Daughtry v. State, 521 So.2d 208 (Fla. 2d DCA 1988).
Reversed and remanded for resentenc-ing.
RYDER, A.C.J., and THREADGILL, J., concur.